Opinion by
Gjreen, G.:
This is an original action commenced in this court by the attorney general, in the name of the state, to compel the defendants, who are county officers of Grant county, to remove their offices from the city of Ulysses to Appomattox, on the ground that the latter place received a majority of the legal votes cast at an election held in said county, for the permanent location of the county seat, on the 16th day of October, 1888. The pleadings show in this case that the county of Grant was duly organized and apportioned into five townships, in which election precincts were designated in each township, said townships being named respectively, Lincoln, Sherman, Sheridan, Howard, and Thomas; that Ulysses was the temporary county seat; that on the 16th day of October, 1888, an election was held in each of the precincts in said county, for the election of certain county and township officers and for the permanent location of the county seat of said county; that returns were duly made to the board of county commissioners, and on the 19th day of October, 1888, said returns were canvassed, with the following result, as to the location of the county seat, in each of the townships named:



That the board of county commissioners then and there de- *45dared Ulysses elected and chosen as the permanent county seat of Grant county.
It is charged by the relator that the town of Ulysses was not at such election legally chosen as such permanent county seat of said county by the legal affirmative votes of a majority of the qualified voters of said county voting at said election; that in the election precinct of Lincoln, 211 voters who cast their ballots at said election for the location of the permanent county seat at Ulysses were bribed; that 133 votes cast at said election in Lincoln township were fraudulent and void, having been cast by persons not bona fide residents of the county; that in the precinct of Sherman, in said county, 19 voters who cast their ballots at said election for Ulysses were bribed and paid; that in the voting precinct of Sheridan 39 voters who cast their ballots for Ulysses as the permanent county seat were bribed and paid to cast their ballots; that in the voting precinct of Howard 93 voters who cast their ballots for Ulysses as the permanent county seat were bribed; that in the voting precinct of Thomas, in said county, 49 voters were bribed to cast their ballots for Ulysses as the permanent county seat, and farther, that 12 votes cast in favor of Ulysses as the permanent county seat in Thomas township were cast by persons not bona fide residents of said county; that in the township of Sherman 41 of the registered voters of the county banded and organized themselves together, with officers and written rules, for the express purpose of casting their ballots as a unit for the town for permanent county seat which, through its citizens or otherwise, would pay and give them the largest property consideration, and they, being unable to sell or dispose of their votes, cast their votes for the town of Shockey, in said county, to the number of 41. It is further charged that in the township of Thomas, in said county, a large number of the registered voters, to the number of 31, banded and organized themselves together for the same purpose, and, being uuable to sell said organization, voted for Golden, in said county, as the permanent county seat. The relator further charges that the town of Ulysses, through its legally consti*46tuted officers and a body of persons who owned large property interests in said town, bribed a large number of voters, for the purpose of locating the said county seat at said town; that the town of Appomattox received a majority of all the legal votes cast at the election as permanent county seat of Grant county.
To determine the various questions involved in this case, and the validity of the vote cast in the several precincts, we shall consider the election in each of the townships named.
I. Lincoln township cast 318 votes for Ulysses, and 118 votes for Appomattox. In this township, the two rival towns were situated about three miles and one-half apart. The evidence shows that during the months of July, August and September, 1888, parties commenced coming to Ulysses and Appomattox from different portions of the country, and remained there until after the election; that they lodged in houses furnished by parties interested in Ulysses, and a large number of them were supported without expense to themselves; these people came apparently for no other purpose than to participate in this county-seat election; that during their stay there they had no regular employment, and that rations were issued to them almost daily, up to the date of the election; that efforts were made to sell their votes to the rival town companies, but without apparent success until the day of the election; that on the morning of the election in question, the .election board was organized by placing one judge friendly to Appomattox on the board and two friendly to Ulysses; the evidence shows that a large number of deputy sheriffs were placed around the polls, and on the opposite side of the street a building was occupied by armed men, with a barricade constructed in front; the voting in the fore part of the day was very light; different clubs, known as the Jones club, the Gamblers’ club, the Stevens county club, the Palmer club, and the Farmers’ club, were organized and holding meetings and carrying on negotiations with the officers of the town companies; the primary object of these various associations seems to have been to realize the most that they could out of *47this county-seat contest; A. J. Hoisington was the active partisan of Ulysses at this precinct, and had in his employ Frank Donahoe, A. J. Cook, and others. With regard to the employment of these men, Mr. Hoisington says:
“Q,. Mr. Hoisington, you may tell in your own way the arrangements between Mr. Heber and yourself and Mr. Dona-hoe and his gang of followers; tell it as briefly as you can and as quick as you can. A. Briefly, when I arrived in Ulysses, I was told that Mr. Donahoe and some parties of whom it was said he was the leader, were in town, expecting to take some part in the county-seat fight upon one side or the other. Frequently friends of Ulysses came to me and urged me to see Mr. Donahoe and make some arrangement to secure him in the interest of Ulysses. In answer, I told them that I wasn’t ready to talk with anybody; that I didn’t understand the situation. I met Mr. Donahoe and some of those whom it was stated he represented occasionally in town, simply bidding them good-day, and passing on. About four days or five days before the 16th of October, Mr. Donahoe and I met near the postoffice in Ulysses, and subsequently Mr. Donahoe remarked that if I had anything to say I would better say it pretty soon; that the boys were getting uneasy; that they had offers from the Appomattox town, and that some of the boys were making arrangements and had already gone over there and were staying there. He stated, ‘ If you have anything to say to me, you had better be saying it quick.’ I remarked to him in answer that I didn’t understand the situation very well, and couldn’t talk to him. I then asked him how he felt toward Ulysses. He says, ‘You know I have always been in these county-seat fights, and it is a matter of business with me.’ I says, ‘ That is the size of it.’ I then passed on with the remark that he would better talk with some of the other boys. During the day parties friendly to Ulysses and residents of. Ulysses came to me and wanted to know what I meant by standing Donahoe off. I told them I meant just what I had done; that I wasn’t ready to talk to anybody upon any such proposition as I understood Mr. Dona-hoe wanted to talk with me on. I think the next day I met Mr. Donahoe, and he abruptly asked me, ‘ What are you going todo?’ I told him I wasn’t ready todo anything yet. ‘Well,’ he says, ‘you had better be damn quick about it.’ And I got away from him as easy as I could. About Friday or Saturday morning, I think, through the instigation of some parties *48whose names I don’t now remember, he came to Mr. Heber and me in the Grant County Bank, and had a talk with, us to the effect that if we wanted to do anything he was ready to close, otherwise he would go elsewhere, meaning as I understood it, to the other town. After a consultation between Mr. Heber and myself and Mr. Donahoe, and a general canvassing of the matter, it wound up in an agreement to the effect that if Mr. Donahoe as well as his friends would stay with Ulysses and not go upon the other side, and have nothing to do with the campaign on the other side, and would remain friendly with us until the election was all over, that we would give the crowd $1,500. He kicked for much more, and said he was offered much more on the other side, and parleyed over it a good deal; but finally that amount was agreed to be paid to him and to his followers. I believe that is the substance of the negotiation.”
Donah oe’s statement with reference to his duties upon that occasion and what occurred are stated in his own language:
“Q,. Then after the organization of the polls, what took place then — in what manner was the voting conducted for some time ? A. From the opening of the polls until the afternoon about four o’clock the voting was very slow; they all understood that they were to get money, and nobody seemed spending up to that time a dollar, and it was nearly four o’clock, or about that time; it was between the hours of half-past three and five, positively. I goes to Mr. Hoisington and looks him up myself, and I says, ‘You have got to start the ball rolling’ — he had been to me previous to that time; I says, ‘We’ll start the ball rolling now,’ and he says, ‘Come to the printing-office, and the men will be paid off at $10 a man for every man that votes for Ulysses; a man will stand at the polls, and will carry you the list of the names to the pay-room.’ And he mentioned the boy’s name that worked in the bank; I don’t know his name. He says, ‘ He will be there to pay off" the boys; you bring the list and record the boys for payment, and they will get their money.’
“ Q,. Where was this printing-office located with reference to the polling-place? A. We had only the street from thirty to sixty feet; we passed around the corner, and then went to the rear, and I should judge that we came within a door or two of tbe polling-place at the rear; it may or might not have been the first or next door to it.
“Q,. Well, what then? A. I had pretty strong hold on *49an organization of forty, and they were uneasy about their money, and all uneasy, and I went to them and told them they would get $10 a man if they voted for Ulysses, and if they voted for Cincinnati they wouldn’t get a cent, and that their votes would be watched, and they couldn’t vote wrong, and the first man that voted wrong he was liable to get himself into trouble if he came around and tried to get money, and that he would get no money either.
“Q. State right there your connection with this organization you speak of, in what manner you connected yourself with it? A. Well, as soon as I was promised the $1,500, I went and brought my seven men besides myself together, and we all joined the organization, in order to break her up if necessary, and throw her solid if we couldn’t.
“ Q,. Well, what reply did this organization make to you as a member of it, when you told them they could get their $10? A. They was suspicious of us as members; they thought we belonged to the Hoisington outfit, as they called it. But they admitted us as members and swore us in; they hadn’t at that time elected any officers. We gave the crowd the president and secretary, and, as they supposed, everything connected with it. But we had made up our minds that by giving them their officers we could have such a hold on the organization by the time it came around, that when it came to negotiating between Hoisington and ourselves we would go there and assist Mr. Hoisington to break up the organization by bringing word from Mr. Hoisington that perhaps he never sent.
“Q,. Well, following out that, did you or did you not obtain any position in that organization? A. Mr. Jones and a man from Garden City — I forget his name; I did know it, but I have forgotten it — they were appointed; Jones and myself were chums, and we made an agreement to break boodle in this thing what we made out of it. I nominated Mr. Jones as one of the committee to see Mr. Hoisington. They were also given power to go and see Mr. Grayson, at Cincinnati, to see if he had any boodle, and to see what his bid would be for our organization. Mr. Jones, he went to see Mr. Hoisington, or was supposed to, but didn’t. I don’t think he went near the man, and he came back and said : ‘Not a cent; Hoisington won’t pay no boodle.’ And they came to see Mr. Grayson, and Mr. Grayson said the same. He actually said it, that I know — I was present during the conversation. In coming to see Mr. Grayson we had banked that Mr. Grayson *50hadn’t the money to do the business. We were at that time true blue to Mr. Hoisington. We brought this other man from Garden City with us to see Mr. Grayson, the gentleman that I have frequently mentioned that I have forgotten his name. Grayson says, ‘Boys, we are all right; we are friends; but God help us, we have no money.’ We went back and gave the report to the organization, and we had them in suspense from that time till the day of the election about four o’clock in the afternoon, and I carried word to each individual as I caught them, and I says, ‘Boys, you’ll get $10; that’s the most you are offered.’ I instructed them to hold back their' votes, and not vote till I told them. They were every one true to their pledge, and not one attempted to vote until half-past three to five o’clock; and in the meantime, as I previously stated, I told Mr. Hoisington that all was ready; that was about half-past three o’clock, and he told me what to do with those men. And he says, ‘ Drive them to the polls, and vote them for Ulysses; there will be a man there to take the names, and he will pass you the lists, and you carry that list to the rear of the printing-office, and they will get $10 a man— that is all we can afford to pay.’ They were to be paid for their votes for voting for Ulysses.
“Q,. How soon after that before the voting began of this contingent? A. As fast as I could pull them into that line; and in half an hour — it was between the hours of half-past three and half-past four — I had perhaps twenty-five waiting to poll their votes at $10, and by half-past five I had perhaps seventy-five, and had already voted twenty-five, and from that on to six o’clock and the closing of the polls there were anywhere from fifty to seventy-five men in line continually and anxious to get in line for their ten-dollar note for their vote.
“Q,. Now this organization of forty, did you see them after that — after the voting began as an organization? A. Just previous to the first voting, at half-past three o’clock, I got to that organization as fast as I could to prevent any disturbance, and told them about the ten-dollar note, and told them where to get the ten-dollar note if they voted for Ulysses; that the other side had no money, and they had better crop out their ten-dollar note than not get any money at all — for I knew most of them were hungry, and were there for that purpose.
“Q. Were they together when you made that statement? A. We couldn’t get them together; I told them to get together as fast as possible in that room, and we got in all twenty-five *51or thirty, and had a great deal of work, and got back on the street as quick as I could. I went to the building behind the barricade and instructed the men on the inside, and said: ‘ If there is any trouble to-day, it will be within the next hour. Get back there, and if any man gets after me I will throw up my hands and draw him out of the crowd, and if he draws a gun on me, kill him.’
“ Q. Did you see any of this organization vote there'? A. Some of them voted — some got left in line at the polls. We rolled the ball a little too late in the afternoon to get them all to vote; they couldn’t crowd into line fast enough.
“ Q,. After getting them into line and getting the line full, what were your principal duties then ? A. To take the list from the man there at the polls — they told me, but I don’t remember the man’s name; he was some county officer at that time — to take the list from him, and carry that list to the rear of the building that I mentioned and give it to the clerk there, (he had a bundle of currency in front of him,) and tell him this list was all right, and to give them their ten dollars —that they had voted for Ulysses.
“Q,. And in doing that, that caused you to remain near the polls. How far was this man with the list from the polls ? A. He was right at the polls, with the first man that voted, all the time.
“ Q. In what manner did he get the names that were put on the list ? A. He heard their names, and the same time they gave their names he gave them a ballot for Ulysses.
“Q. He took the name and handed them a Ulysses ballot just as he reached the polls? A. Yes, sir. And he run out of ballots, and fell back in line, and gave every man a ballot for Ulysses.
“Q. Well, the names were taken down, as I understand, as they were called out and voted; as the names were put in, he put the name down on this list, and as the list was filled you would take it from him ? A. I took it from him and carried it to the place that I have stated.
“Q. How many of these lists did you carry to the back part of the printing-office, where the paying was going on ? A. There was not less than ten on any paper that I carried back, and I kept tally of my trips, and I made fourteen trips. I swear positively not less than one hundred and forty, and I estimate — I don’t think that I am overdoing it — two hundred.
“Q. This list that was made there comprised the names of *52persons who had voted the Ulysses ticket, did it ? A. It did. We were careful to see that they didn’t vote any other.
“ Q. It comprised also the names of men who were to receive pay for casting their vote for Ulysses? A. It did; nobody else was to receive a cent, and we were to watch to see nobody else rung in; that was part of my work there, and I received $450 for my one day’s work.
“Q. Do you know whether the men whose names were placed on that list by that man who was checking and whose names you carried back to this office were paid at the office ? A. I was afraid at the time or after the polls were closed, that there was some few left outside, but they have all been paid; and I looked at the line after the currency had all run out as they said, and I think there was about twenty-five men in line, and Hoisington told me to ‘ Quiet those men and we will give them checks, and the checks are good.’
“Q. What instructions were given to the men who voted there as to where and how they should get their $10? A. They were to go to the rear of the printing-office, as I think — it’s the rear of the next two or three doors, or perhaps the first door from the polls — I can’t say positive — it was just around the corner, and a few steps from the polls.
“Q. Was that the same place designated by Mr. Hoisington? A. It was the same place — the same place that Mr. Hoisington told me to take the list of names.
“Q. When you told them where to go, what did you tell them; where did you tell them this ? A. I told them on the street when I had time. It was a very busy day for me.
“Q. You told them as you could find them? A. Yes, sir. And when I thought they were backward about getting in line, I rushed around and told them to get in line; that Hoisington would pay them $10 a vote; I mentioned Hoisington’s name because we looked to Hoisington for our pay.
“ Q. In what manner did these men, after they had voted, go to this place for their pay ? A. They couldn’t pay them off as fast as they came, and they had to take their chances in line, like men at a postoffice after letters who had no box.
“Q. Now who, if anyone, had charge of that line back where they were being paid off ? A. I looked out to keep them in line, and when they became quarrelsome and trying to get ahead, I told them to keep quiet and take their turns; I had free access to the cashier’s office, and if I saw a man raising a disturbance I would push him ahead of the crowd and say, ‘This is my friend; step back, and let him in’ — if I was *53afraid he would raise a disturbance; and I would see that these men kept in line, and if I rushed a man in as I stated I would say, ‘This man is all right for Ulysses; he is in a hurry — pay him off.’
“Q,. Do you know what amount of money was paid out there to men on these lists ? A. I can positively state it was not less than $1,400, and I estimate — and carefully estimate — it at $2,000.”
While the evidence shows that this man was a disreputable character, and his evidence has been challenged by a number of witnesses, his statements as to what took place that day are in a measure corroborated by a number of witnesses. C. H. Lawyer, a member of the Farmers’ club, says:
“As a member of committee of club, saw Hoisington; I said I wanted $20 each for club, about forty. He said, ‘If they are all Ulysses men I will give them $20 for their work.’ We reported. Club talked it awhile, and then went and voted. Met after we voted, at the bank. Hoisington there, and thirty or forty of club. I voted for Ulysses. Hoisington gave checks for $20.”
Jacob Elliot testified:
“Committee of Farmers’ club, Mr. Lawyer and others, told me they had fifty or sixty they could sell to the town that would pay the highest money.”
Ludwig Ommundson said:
“Belonged to organization to vote one way — the Farmers’; number, fifty-five; Rath bone one of committee; object, to see how much money we could get for so many votes for county seat on day of election. Committee reported we could get $20. Club accepted; went to vote. We took Ulysses tickets; had a man on outside, and we had to fold tickets with Ulysses on outside aud show him name on the ticket. All the club voted. I voted for Ulysses; got check for $20. Hoisington there.”
Charles Miller states:
“My neighbors in club were to get $20 to vote for Ulysses. I voted for Ulysses; got check.”
Loderick Matthews, one of the judges of the election, says:
“One man handed me his ticket, and wouldn’t let loose; *54said he wanted to know where to go to get his money. He said, ‘They told him they would give him $10 for his vote/ and he said, ‘I don’t want to vote till J get it.’ Ed. Short took hold of him, and said, ‘That is all right/ and he went away.”
It was stated by a number of witnesses, in connection with these negotiations which had been carried on, that different sums had been offered to secure the vote of the club, or clubs, and these propositions had been declined, until a proposition had been accepted upon the part of the Jones club, numbering about thirty-one men, to cast their votes for the sum of ten dollars apiece. One of the members of this club stated that each received $10 in consideration of voting for Ulysses for the permanent county seat, on the 16th of October, 1888; and another one stated that they were there for boodle. These clubs were conducted to the polls by the leader, with tickets placed in their hands in such a manner that parties standing at the polls could see the way in which they voted, and their names were taken down, and they were afterward conducted to some convenient place for payment, the paymaster checking the names from the lists furnished by the parties making them at the polls. In this manner, other clubs, known and styled the “Gamblers’ club,” numbering twelve, the “Stevens county club” of fifty-seven, the “Palmer club” of forty, and the “Farmers’ club” of fifty-five, voted later in the day, receiving, as the testimony shows, different sums, ranging from ten to twenty dollars, for their votes. The evidence further shows that about an hour before the closing of the polls the challenger in the interest of Appomattox had been removed from the polls, which greatly facilitated the voting of these various clubs. The evidence, as we have examined it, of the number belonging to the various clubs and who were paid for casting their votes, as well as the individuals not connected with any of these organizations, who received money in like manner, establishes the fact that at least one hundred and ninety-five persons belonging to these various organizations, and individuals not belonging to any clubs, received either money *55or checks in consideration of their votes; that these various sums were paid by parties interested in and active partisans of Ulysses. The evidence shows that A. J. Hoisington gave checks on the Grant County Bank for twenty dollars each to the members of what was known as the Farmers’ club, in Lincoln township, in consideration of their voting for Ulysses. The evidence further shows that parties who attempted to pass along the wire leading to the polls with other than Ulysses tickets had their tickets taken from them and torn up and given others, or were shoved out of the line and under the wire away from the polls.
We are satisfied, from an examination of all the evidence in relation to votes cast at this precinct, that at least 195 votes cast at said precinct for the town of Ulysses for permanent county seat were so tainted with fraud and corruption by reason of the bribery of the voters that said votes should not be counted.
II. As to the township of Howard, 115 votes were polled —108 for Ulysses, and 7 for Appomattox. A. H. Heber, James Buckles, and a man by the name of Larkin, were present in this township, and were active workers for Ulysses. As to the method of voting at this precinct, Matthew Duty testified :
“Q. What was Mr. Heber doing? A. Well, as near as I could tell he was writing down names; there was a big crowd around, and I couldn’t get next to him.
“Q,. Now state whether or not he took down your name? A. Well, I think he did.
“Q. On the way to the polls, was it necessary for you to show your ticket to anyone, or did you show your ticket so it could be seen? A. Yes, sir; I held it so it could be seen.
“Q,. Who was it that was examining tickets that way? A. Well, I think Monroe Cover was the one that looked at my ticket. Whether he was intending to do anything with it or not I—
“ Q,. Did Mr. Cover have any list of names ? A. I think he did.
“Q. How long after you voted was it that you received *56this twenty-dollar check from Towler ? A. The night after the election.”
E. F. Towler had a club of thirty, including himself, which he voted at this precinct; C. L. W. Green had another club, which voted at this precinct, numbering 29; and a man by the name of Messmer had another club, numbering 27 — all voting for Ulysses; and they were afterward paid sums ranging from $15 to $20 dollars each. One witness testified that he saw money paid after night by Towler; that there was a list on the table, and that when a party was paid, a pencil-mark was drawn through his name. One of the judges of the election at this precinct stated that the votes were scattering until four or five o’clock, when the rush began, and that three-fourths of the votes were cast from 5 p.m. on. As to the distribution of the tickets at this precinct, C. T. Melloan testified as follows:
Q. State what Heber did during that day — what you saw him do and say. A. He distributed tickets during that day, and registered each man’s name as he voted.
“Q,. State the manner in which he distributed Ulysses tickets. A. He distributed Ulysses tickets; he had a bunch in his hand with the blank side out, and he would write the voter’s name on the blank side; he kept his list on the blank side of a ticket, and as he would write the name he would hand the ticket to the voter. He would hand a ticket from under the bottom; the tickets were held in that way [illustrating] in his hand, leaving the one he was writing on on top.
“ Q. What was he writing on the top ticket? A. He was writing the names of the men as they voted.
“ Q. Where was he at the time he distributed those tickets and wrote the names ? A. The voting was going on on the east side of the window, and he stood right by the window jamb, until I raised an objection, and then he went to the wire fence and stood there right by the building; they had a wire stretched to keep the crowd away from the window.
“Q,. How would he obtain the name, as you say, of the voter ? A. By some one of these three men mentioned, Green, Towler, or Messmer, standing by his side and telling who the man was as he went to vote.
*57“Q,. How long was that method continued ? A. Until the voting was all in except, I believe, one vote.”
Seven other voters east their ballots for Ulysses at this precinct, and were afterward paid by different parties. The evidence shows that at this precinct 94 votes were cast for Ulysses, for which the parties were afterward paid different sums of money, or checks, and should not be counted.
III. Thomas township cast 65 votes for Ulysses, 33 votes for Appomattox, and 31 votes for Golden. George Earp, the mayor of Ulysses, was present at this precinct on the day of the election, and the evidence discloses the fact that six of the electors were paid the sum of $10 each for voting for Ulysses by him, and that C. C. Pell paid for two others at this precinct, making eight votes which should not be counted for Ulysses.
TV. Sherman township; voting-place, Shoekeyville. A man by the name of Corp was present at this precinct in the interest of Ulysses, and the evidence discloses the fact that twelve of the persons voting at this precinct for Ulysses received the sum of $10 each for their votes.
Y. Sheridan township; voting-place, Spurgeon. The same object seemed to inspire the voters of this township — to place their ballots where they could realize the greatest sum of ready capital for them; and purchasers were in the market. Clubs were organized here, as well as elsewhere, to sell to the highest bidder. There were captains representing clubs numbering six, eight, and twenty-four voters. William Horn testified, in relation to the election at this precinct:
“ That there were seven deputy sheriffs at this precinct in favor of Ulysses, and when these boodle voters came others had to stand back from the window; that thirty men jammed at the window who had their names on the petition to vote for ten dollars, and they were rushing to the window, the deputy sheriffs keeping the others back away from the window ; that prior to that, before these voters came up, we had all had access to the window and house, but when this band came, we had access to neither window nor the house.”
This witness says that —
“He saw a list of thirty names agreeing to vote for Ulysses *58at $10; these were under Green and Scott; that after voting, Scott said, ‘Boys, all of you who are on my list for $10, get into line;’ they did so; he counted them, then went behind the stable, got some money, and told them to come into the light; I followed the gang to the store; they called for a light; a deputy sheriff called the roll, and Scott paid the money.”
Conrad S. Scott, the captain of one of these organizations) testified:
“Q. Did you see any number of voters gotten together and put in line and counted ? A. Well, I did during that evening after the election was over.
“Q,. What number? A. There was twenty-four, I believe I listed.
“ Q. For what purpose were they brought together ? After they were brought together, what was done ? A. Well, that means you want me to get right down to business, I suppose.
“ Q,. Yes, sir; for what purpose were they brought together? A. For the purpose of getting some money that had been left there for them.
“Q,. Did they get it? A. Yes, I think they did.
“Q,. What amount? A. They got $10 for the man.
“Q. In what manner was it paid to them ? A. Well, their names were called and the money paid to them, and their names canceled off as long as there was money. I said there was twenty-four men listed; there was twenty-three of them paid.
“ Q,. Who called the list ? A. A young man by the name of Nicholson.
“Q,. Whose money was this that was paid out? A. Well, I don’t know; I received it from a man by the name of Mr. Larkin; that is as near as I can give his name.
“ Q,. You may state what he requested it to be paid out for ? A. He told me that it was for work.
“Q,. What work did he refer to when he spoke of work ? A. Well, I didn’t think he defined himself very explicitly, or that he did at all.
“Q,. Who called them up in line and called their names before they were paid ? A. Well, I think Mr. Nicholson called them up in line, and I counted them.
“Q,. Did you pay twenty-four ? A. No, sir; twenty-three, $10 each. I received $235 in all. The balance was promised to be paid, but wasn’t.”
Thirty-six men belonging to the different organizations at *59this precinct cast their ballots for Ulysses as the permanent county seat, and were compensated in the manner indicated by the evidence quoted.
VI. It is claimed upon the part of the relator, that the 41 votes cast by Sherman township for Shockey, the 2 votes cast by Sheridan township for Spurgeon, and the 31 votes cast by Thomas township for Golden, should be eliminated from the poll. We do not think this is correct. These parties had the undoubted right to cast their ballots for any point in the county for the permanent county seat where they saw fit, and there is nothing in the evidence to show that these voters were bribed or corrupted, and we are not at liberty to reject them.
VII. The official canvass of this election shows a total vote of 920 cast for the permanent location of the county seat of this county. Three hundred and forty-five of these votes, as the evidence shows, are to be rejected from the entire poll and from the total vote cast for Ulysses, on account of bribery, fraud and corruption, through the partisans of Ulysses. This leaves a total vote of 575, of which 268 should be counted for Appomattox, 233 for Ulysses, 41 for Shockey, 31 for Golden, and 2 for Spurgeon; which shows that no candidate for the permanent county seat received a majority of all the honest votes cast at said election.
It is to be regretted that another election is necessary in this county; but from a careful examination of the evidence, as it has presented itself to our notice, those votes so corrupted by fraud and bribery should not be counted. The evidence discloses the fact that a large number of persons who have been characterized as “killers” were imported into this county to take part in this county-seat election — men who had figured in other elections of a similar character in southwestern Kansas; and it would be well for the citizens of this county to take the advice given by this court through Mr. Commissioner Simpson, in the case of The State, ex rel., v. Malo et al., 42 Kas. 86, 87, which is as follows:
“The importation of such men causes a very strong pre*60sumption that they are employed for purposes connected with these elections that all ordinary men would hesitate to perform. Their employment is a reflection on the courage and honesty of the community which suffers such an outrage to be perpetrated, and causes their own acts to be regarded with some degree of suspicion. Their presence in a county cursed with a county-seat contest is a constant menace to the lives of many quiet and innocent people. One of the best indications that people desire an honest and peaceable election is their refusal to employ a horde of these conscienceless scoundrels; while on the other hand, their presence at the polls irresistibly leads to the conclusion that they are hired for criminal purposes.”
It is recommended that the temporary writ of mandamus, as prayed for by the relator, be denied.
By the Court: It is so ordered.
All the Justices concurring.